 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   DAVID S. OGBURN,                                 Case No.: 2:19-cv-00580-JAD-GWF
18

19                                                    STIPULATION AND ORDER TO
                    Plaintiff,
20                                                    EXTEND TIME FOR PLAINTIFF TO
     vs.                                              RESPOND TO MOTION TO DISMISS
21
     TRANS UNION LLC; and RUSHMORE                    [FIRST REQUEST]
22
     LOAN MANAGEMENT SERVICES,
23
                    Defendants.
24          Plaintiff David S. Ogburn (“Plaintiff”), by and through his counsel of record, and
25   Defendant Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
26
            1.      On April 5, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 1
 1          2.        On May 20, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
 2
     Dkt.14].
 3
            3.        On June 3, 2019, Plaintiff filed an Amended Complaint [ECF Dkt. 16].
 4
            4.        On June 17, 2019 Trans Union filed a Motion to Dismiss the Amended Complaint
 5

 6   [ECF Dkt. 19].

 7          5.        Plaintiff’s Response is due July 1, 2019.
 8
            6.        Plaintiff and Trans Union have agreed to extend Plaintiff’s response ten days in
 9
     order to allow Plaintiff’s counsel, who just made their first appearance on June 27, 2019 [ECF Dkt.
10
     20], to allow counsel to engage in settlement negotiations, to review the matter and to contact the
11

12   clients to address Trans Union pending motion to dismiss and obtain approval to file the response,

13   should settlement negotiations prove unsuccessful. As a result, both Plaintiff and Trans Union
14
     hereby request this Court to further extend the date for Plaintiff to respond to Trans Union’s Motion
15
     to Dismiss Amended Complaint until July 11, 2019. This stipulation is made in good faith, is not
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 2
 1   interposed for delay, and is not filed for an improper purpose.
 2
            IT IS SO STIPULATED.
 3          Dated July 1, 2019.

 4    KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS

 5    /s/ Matthew I. Knepper                            /s/ Trevor Waite
 6    Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 6228
 7    Miles N. Clark, Esq.                              Trevor Waite, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 13779
 8    Email: matthew.knepper@knepperclark.com           Email: kbonds@alversontaylor.com
 9    Email: miles.clark@knepperclark.com               Email: twaite@alversontaylor.com

10    HAINES & KRIEGER LLC                              Counsel for Defendant
      David H. Krieger, Esq.                            Trans Union LLC
11    Nevada Bar No. 9086
12    Email: dkrieger@hainesandkrieger.com

13    Counsel for Plaintiff

14                   ORDER GRANTING STIPULATION TO EXTEND TIME
                    FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
15

16
            IT IS SO ORDERED.
17
                                   ________________________________________
18
                                   UNITED STATES DISTRICT JUDGE
19
                                                        Dated:
                                                        Dated:_______________
                                                               July 2, 2019.
20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [FIRST REQUEST] - 3
